United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2181
                         ___________________________

                                Victor R. Ziegler, Sr.

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                 Sally Jewell, Secretary Department of the Interior

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Sioux Falls
                                   ____________

                            Submitted: February 4, 2016
                             Filed: February 12, 2016
                                  [Unpublished]
                                  ____________

Before LOKEN, MURPHY, and BYE, Circuit Judges.
                           ____________

PER CURIAM.

        Victor R. Ziegler, Sr., appeals the district court’s1 order, following a bench
trial, finding that the Department of Interior met its burden of proving that its

      1
       The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota.
settlement agreement with Ziegler was obtained in compliance with the applicable
provisions of the Older Workers Benefit Protection Act (OWBPA). Having reviewed
the district court’s legal conclusions de novo, and its factual findings for clear error,
see Stonebridge Collection, Inc. v. Carmichael, 791 F.3d 811, 817 (8th Cir. 2015), we
agree that the evidence showed Ziegler’s waiver of his claims under the Age
Discrimination in Employment Act was knowing and voluntary, and thus valid, as the
settlement agreement, at a minimum, met the applicable requirements under 29
U.S.C.§ 626(f), see Parsons v. Pioneer Seed Hi-Bred Int’l, Inc., 447 F.3d 1102, 1104
(8th Cir. 2006) (discussing protections under OWBPA). The judgment of the district
court is affirmed. See 8th Cir. R. 47B.
                         ______________________________




                                          -2-